DETAILED ACTION
This is a Final office action on the merits in application number 16/747,300. This action is in response to Applicant’s Amendments and Arguments dated 4/15/2022. Claims 1, 3 and 6 were amended and no claims were cancelled.  Claims 1-6 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner notes that while Applicant states on the Application Data Sheet in section “Domestic Benefit/National Stage Information” that this Application has a priority to Provisional Application 62/794685 dated “2018-01-20”, when in fact Provisional Application 62/794685 has the filing date 20 January 2019. The effective filing date of this Application is thus 2019 not 2018.

Response to Arguments

Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. On page 5-7 Applicant appears to have cut and pasted a drawing that was submitted with the application and cut and pasted a drawing from the Prior Art Yan and a drawing from the Prior Art Bhatti and then just generally asserts that the art on record does not teach Applicant’s drawing. Applicant does not appear to discuss any claim language or even mention any claims.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Objections
The previous claim objection is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Applicant has amended Claims 1 and 6 but has not corrected the rejection made in the Office Action dated 12/17/2021. This rejection is maintained.

In lines 12-14 of Applicant’s amended Claim 1 (and similarly Claim 6) Applicant recites: wherein the inventory management platform uses the plurality of images and the plurality of videos to identify information about each inventory product of the plurality of inventory products. (Examiner’s emphasis). 

Applicant recites in the specification: 
[0013] An alternate embodiment of the present invention may include the capability for a user 103 to take a photograph of multiple products 107 at once with the application being able to recognize individual products 107. A further embodiment may include the capability for a user 103 to take a video of a series of products wherein the application may process the video and determine, through a specified logic path, the quantity and other necessary item information for each item depicted in the video. This is especially beneficial for audits of high-density products such as those kept inside a flammable cabinet and wherein a user 103 does not have to locate the UPC barcode or other data scannable code of the product for the application to be able to use its logic code to determine the necessary item information. This is additionally beneficial for audits of products or items on a retail environment shelf, display, storage cabinet or other location wherein inventory items or products may be stored. 
[0014] The logic code includes steps to be able to determine from a photo or video information about the products 107 including, but not limited to, the label, the brand, the product number, the manufacturer, the date of manufacturing, the date of packaging, the date of deliver, the quantity of the item, the container size, the shelf life of the product, a combination thereof or other relevant details. 
 [0016] Referring now to FIG. 1, a simplified schematic of the present invention is shown wherein a user 103 holds an electronic device 105 having a camera to take a picture or video of items 107 needing to be inventoried, wherein an application housed on the electronic device 105 processes the image or video, determines through a logic path the product identity and quantity in the inventory, and creates a log or file of the items that have been identified and quantified.
Examiner has added emphasis.  In Claim 1 and similarly in Claim 6 Applicant claims A photo-based inventory system, comprising:…a plurality of images (and) a plurality of videos.  Applicant’s specification appear to teach that images and videos are in different embodiments. Claims 1 and 6 are rejected under 35 USC 112b because they are contradictory to the teachings of the specification. The specification supports images or videos not images and videos. 

Appropriate correction is required.

Additionally, Applicant’s amendment has created a new rejection under 35 USC 112b. Applicant recites on line 12 “the” plurality of videos but has removed the previous reference to plurality of videos. Amended Claims 1 and 6 are rejected because there is insufficient antecedent basis for this limitation in the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claims 1 and 6 recite the statutory categories of System (Machine), and Method, respectively. Claims 2-5 depend from Claim 1 and are thus Machine claims.
Step 2A, prong 1:
Using Claim 1 as exemplary, Claim 1 recites: (Amended) A photo-based inventory system, comprising: a portable computing device having a camera; an inventory management platform accessible via the computing device; a plurality of inventory products stored at a location; a plurality of images wherein each image of the plurality of images is associated with an inventory product of the plurality of inventory products; the plurality of images are captured by the camera and uploaded to the inventory management platform; an inventory log created by the inventory management platform based on the plurality of inventory products; wherein the inventory management platform uses the plurality of images and the plurality of videos to identify information about each inventory product of the plurality of inventory products.
For clarity Examiner has bolded the non-abstract elements. 
Amended Claim 1 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, a camera, an inventory management platform and products, cover a Method of Organizing Human Activity. Looking at objects, identifying them, counting them and remembering them is a Method of Organizing Human Activity specifically in the sub-grouping of commercial or legal interactions because humans have been counting objects on shelves for commerce for centuries. Looking at objects, identifying them, counting them and remembering them is also an abstract idea in in the sub-category of Mental Processes, since, but for the use of a generic computer and camera, this process could be performed in a human mind. 
Claim 2 further limits remembering them but adds the abstract idea of a digital file and contains the same abstract idea by virtue of its dependency on Claim 1. Claim 2 limits remembering them by adding associated information to remember, which, but for use of a generic computer, could be done mentally and contains the same abstract idea by virtue of its dependency on Claim 1. Claim 4 further limits the inventory management application by defining it as an internet application and contains the same abstract idea by virtue of its dependency on Claim 1. Claim 5 further limits the inventory management application by defining it as installed on a mobile phone and contains the same abstract idea by virtue of its dependency on Claim 1. Accordingly Claims 1-6 recite an abstract idea.
Step 2A, prong 2:
The judicial exception is not integrated into a practical application. With the exception of the computing device recited in Claims 1 and 6, a camera recited in Claims 1 and 6, a products recited in Claims 1 and 3, and the inventory management platform in Claims 1, 3, 4, 5, and 6, the Applicant does not claim any hardware. Applicant recites computing device at a high level of generality in the claims. Applicant does not use the term computing device in the specification. Applicant recites “computer” in [0012] where he generally recites “a web-based system, or software installed on a computer, or a mobile app on a smartphone, or a client/server application or other embodiment” and in [0015] “electronic device 105 such as computers”. Applicant defines electronic device 105 in [0015] “any electronic device 105 including but not limited smartphones, tablets, laptops and desktops” therefore Applicant does not describe computing device with any level of technical specificity.  Applicant recites camera at a high level of generality in Applicant’s claims and Applicant’s specification solely by its relationship to the electronic device 105 in [0011] “electronic device 105 having an accessible camera”. Applicant recites product at a high level of generality in the claims and describes product in [0020] “any product type”.  Applicant recites inventory management platform at a high level of generality in Applicant’s claims and does not appear to use the term inventory management platform in his specification. Applicant recites [0015] “the application may be configured to be able to send the captured images to be stored in a cloud or web-based storage platform” in his specification but it is not clear if this is the claimed inventory management platform.  Applicant does not appear to describe inventory management platform with any technical specificity in the specification. 

Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems and a general purpose camera. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  

The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 and similarly Claim 6 are directed to an abstract idea. As discussed above, dependent Claims 2-5 recite the same abstract idea and do not recite any additional elements that would integrate the abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose computing device general purpose camera and general purpose product and general purpose inventory management platform taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems and a general purpose camera. As previously discussed, Claim 1 as a whole merely describes looking at objects, identifying them, counting them and remembering them. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Similarly Claim 6 as a whole merely describes looking at objects, identifying them, counting them and remembering them and does not contain an inventive concept. Further, as discussed above, dependent Claims 2-5 recite the same abstract idea, do not recite any additional elements that would integrate the abstract idea into a practical application and, when taken as a whole, generally apply the concept of looking at objects, identifying them, counting them and remembering them and do not contain an inventive concept. Claims 1-6 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2015/0046299 to Sui Yan (Yan).

Regarding Claims 1 and 6:

 	Yan, in the same field of art, teaches: A photo-based inventory system, comprising: a portable computing device having a camera; ([0006] “camera enabled mobile device”)

an inventory management platform accessible via the computing device; ([0006] “remote inventory assessment engine”).

a plurality of inventory products; ([0051] “amount of inventory in a storage space”).

a plurality of images wherein each image of the plurality of images is associated with an inventory product of the plurality of inventory products; ([0022] “counting, using image analysis and object recognition processes, a number of instances of the unit image contained in the captured image or images”).

 the plurality of images are captured by the camera and uploaded to the inventory management platform; ([0050] “field representative uses a mobile device…to take pictures…images are transmitted to a remote server”)

an inventory log created by the inventory management platform based on the plurality of inventory products; and ([0109] “total inventory”).

wherein the inventory management platform uses the plurality of images and the plurality of videos to identify information about each inventory product of the plurality of inventory products.  ([0065] “Information regarding the captured image, including image related data as well location information identifying the location of the captured image are sent to inventory assessment engine” and see at least [0007] “meta data”).


Regarding Claim 2:
Yan teaches all of the elements of Claim 1. Yan also teaches: The photo-based inventory system of claim 1, wherein the inventory log is a digital file.  ([0069-0070] “image information 116a and location information 116b are received from mobile device 110 … Image information 116a may in some embodiments include a copy of the captured digital image”).

Regarding Claim 4:
Yan teaches all of the elements of Claim 1. Yan also teaches: The photo-based inventory system of claim 1, wherein the inventory management platform is an Internet application.  ([0113] “computing system 710 may be accessed by the mobile devices through a wireless connection to the Internet, for example, and computing system 710 may access data and features on backend systems that may reside on multiple different hardware servers 731-735 across the network. Servers 731-735 and server applications may also reside in a cloud computing environment”).

Regarding Claim 5:
Yan teaches all of the elements of Claim 1. Yan also teaches: The photo-based inventory system of claim 1, wherein the inventory management platform is an application installed on a mobile computing device.  ([0059] “mobile device 110 further implements application software for assessing inventory levels”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0046299 to Sui Yan (Yan) in view of U.S. Patent Publication 2016/0314432 to Ravipal Singh Bhatti (Bhatti).

Regarding Claim 3:
Yan teaches all of the elements of Claim 1. While Yan also teaches association of other data with inventory data (see at least [0069-0070] and Yan teaches integration of the system into an ERP engine (see [0050]), Yan does not specifically teach: The photo-based inventory system of claim 1, wherein one or more safety date sheets (SDS) are integrated into the inventory management platform and associated with one or more of the plurality of inventory products.  Bhatti teaches an inventory system that stores images of safety data sheets in association with the inventory database. Bahatti teaches: ([0070] “products database 512 is linked to a categories database 513 identifying different categories and sub categories of products. The database 512 is also linked to an images database 514 including images of the products, a tags database 515 for including associated metadata of the products, and an MSDS database 520 that stores material safety data sheets (MSDS) associated with products”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to store additional associated information in the image based inventory database taught by Yan, further to the location data that Yan teaches, such as safety data sheets, as taught by Bahatti, due to the predictable convenience of related documents being stored in the same place.  Additionally, items with similar safety data sheets, for example items that are potentially flammable, may be stored near each other and having the safety data sheet information may assist in confirming the location of an item.

Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.

U.S. Patent Publication 2012/0053975 to Cecil E. Lohn, Jr. – teaches a safety data sheet in an electronic file attached to a product in an inventory database, see especially [0102].

U.S. Patent 11,132,519 to Melcher et. al. – teaches an asset tagging an monitoring system with a cell phone with a camera. See especially Column 4, line 37 “inventory data”.

U.S. Patent Publication   2019/0392375 to Jason Hoover et. al – teaches using computer vision to identify inventory products, classifying products and storing the information in a database. See especially [0032].

U.S. Patent Publication 2018/0218471 to Michael Scott Stengel – teaches a cell phone linked to an inventory database. See especially [0012].

U.S. Patent Publication 2016/0342937 to Heather Kerrick – teaches using a cell phone and image processing to identify and keep a visual database of household items for insurance purposes. See especially [0012-0014].

U.S. Patent Publication 2018/0349837 to Mudhusudhan Ranjanghatmuralidhar et. al. – teaches a user device linked to an inventory database. See especially [0018]. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./            Examiner, Art Unit 3687        
                                                                                                                                                                                    /NATHAN A MITCHELL/Primary Examiner, Art Unit 3687